Case 18-34808-SLM             Doc 941    Filed 04/24/20 Entered 04/24/20 15:33:07             Desc Main
                                        Document      Page 1 of 3



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-1(b)

  RIKER, DANZIG, SCHERER, HYLAND &
  PERRETTI LLP
  Joseph L. Schwartz (JS-5525)
  Tara J. Schellhorn (TS-8155)
  Headquarters Plaza, One Speedwell Avenue
  Morristown, NJ 07962-1981
  Telephone: (973) 583-0800
  -and-
  PACHULSKI STANG ZIEHL & JONES LLP
  Bradford J. Sandler (NJ Bar No. BS-1367)
  Shirley S. Cho (admitted pro hac vice)
  780 Third Avenue, 34th Floor
  New York, NY 10017

  Counsel to the Liquidating Trust

  In re:                                                    Case No.: 18-34808

  FRANK THEATRES BAYONNE/SOUTH                              Chapter: 11
  COVE, LLC, et al.,
                                                            Hearing Date: April 28, 2020
                                     Debtors.
                                                            Hon. Stacey L. Meisel, U.S.B.J.


                                      ADJOURNMENT REQUEST


 1.        I, Joseph L. Schwartz, Esq.,
           ☒         am the attorney for: the Liquidating Trust
           ☐         am self represented,

           and request an adjournment of the following hearing for the reason set forth below.

           Matter:          Liquidating Trust’s First Omnibus Objection to Claims Seeking to
                            Disallow Certain Late-filed Claims (the “First Omnibus Objection”) [Doc.
                            No. 848] Solely with Respect to the Claim of Martin Gold [Claim No.
                            288] (the “Gold Claim”).

           Current Hearing Date:            April 28, 2020 at 11:00 a.m.
Case 18-34808-SLM         Doc 941     Filed 04/24/20 Entered 04/24/20 15:33:07             Desc Main
                                     Document      Page 2 of 3



        Objection Deadline:             Extended to the date that is seven (7) days before the
                                        hearing on the First Omnibus Objection Solely With
                                        Respect to the Gold Claim.

        New Date Requested:             The parties request an approximately 30 day adjournment
                                        of the hearing on the First Omnibus Objection Solely With
                                        Respect to the Gold Claim, depending on the Court’s
                                        availability.

        Reason for adjournment request:

        In connection with the First Omnibus Objection, the only objection received was an
        informal objection from Martin Gold related to the Gold Claim. As a result of the
        informal objection, the parties agreed to adjourn the hearing on the First Omnibus
        Objection solely with respect to the Gold Claim and have been working since that time to
        reach a resolution. On March 2, 2020, the Court entered an Order Granting the First
        Omnibus Objection, which addressed the remaining claims that were the subject of the
        First Omnibus Objection [Docket No. 901]. With respect to the Gold Claim, the parties
        are continuing to work towards a resolution and request a further adjournment.


 2.     Consent to adjournment:

        ☒I have the consent of all parties.     ☐ I do not have the consent of all parties (explain
                                                below):

 I certify under penalty of perjury that the foregoing is true.


 Date: April 23, 2020                           /s/ Joseph L. Schwartz




                                                   2
Case 18-34808-SLM          Doc 941    Filed 04/24/20 Entered 04/24/20 15:33:07         Desc Main
                                     Document      Page 3 of 3



 COURT USE ONLY:

 The request for adjournment is:

 X Granted
 ☐                                                  6/2/2020 at 11:00 am. ☐ Peremptory
                                New hearing date: ___________________


 ☐ Granted over objection(s) New hearing date: __________________             ☐ Peremptory


 ☐ Denied


             IMPORTANT: If your request is granted, you must notify interested
             parties who are not electronic filers of the new hearing date.

 5129935v1




                                                  3
